Title: Enclosure: Notes on Criminal Procecutions and Impeachment, [26 January 1798]
From: Jefferson, Thomas
To: 


          EnclosureNotes onCriminal Prosecutions and Impeachment
          
            [26 Jan. 1798]
          
          
            
              4. Blackstone.
              5.
              ‘a crime or misdemeanor is an act &c‘crimes & misdemeanors,  properly speaking, are mere synonimous terms: tho’ in common usage ‘crimes’ denote offences of a deeper & more atrocious dye, while smaller faults are comprised under the gentler name of  ‘misdemeanors’ only.
       ‘the distinction of  crimes & misdemeanors from civil injuries &c.
            
            
              battery[nuisance]
              6.
              ‘there are  crimes of an inferior nature, for instance  battery. the aggressor may be punished  criminally by fine & imprisonment. so a  nuisance &c
            
            
               
              16.
              ‘to steal a pig or a fowl was a  capital misdemeanor’
            
            
              [heresy]
              49.
              heresy called a  crime even now; when only cognisable spiritually & by censure.
            
            
              reviling}nonconformity
              50.
              ‘reviling the ordinances of the church is a  crime of grosser nature than  non conformity.’
            
            
              [witch]craft.
              60.
              ‘witchcraft a  crime punishable by imprisonment & pillory.’
            
            
              [adultery].
              65.
              ‘the  crime of adultery.’
            
            
              [embezzling]
              122
              ‘embezzling the public money is not a  capital crime.’
            
            
              [oppression]}[impeachment]
              140.
              ‘oppression of judges is a  crime of deep malignity & when prosecuted by  impeachment [&c]
            
            
              [libel] […]
              150.
              ‘in a  civil action [a libel must] appear false, but  in a criminal prosecution &c
            
            
               
              205.
              ‘of these  crimes, some are felonious & capital, others are simple  misdemeanors’
            
            
              imprisonment
              218.
              ‘the two remaining  crimes, to wit,  false imprisonment &  kidnapping &c
            
            
              [kid]napping.
              219.
              ‘kidnapping is a very heinous crime, punishable with fine, imprisonment & pillory’
            
            
               
              256.
              ‘a commoner can be  impeached only for a  misdemeanor, a peer for  any crime.’
            
            
            
               
              275.
              ‘if the offense be inter minora crimina or a misdemeanor only &c
            
            
              [qu]i tam
              303.
              ‘informations on penal statutes are a sort of  qui tam actions, carried on by a  criminal instead of a  civil [process]
            
            
              informations.
              305.
              ‘information. when a grand jury informs on oath that there is ground for a  criminal suit.’
            
            
               
               
              ‘these  informations [are confined] to  misdemeanors, & go not to capital offences.’
            
            
              [appeals]
              308.
              ‘an  appeal when spoken of as a  criminal prosecution &c.
            
            
               
              368.
              ‘the next stage of  criminal prosecution in such crimes & misdemeanors as are too high or  too low for benefit of clergy, is judgment.’
            
            
               
              369.
              ‘the court must pronounce the judgment annexed to the  crime. of these some are capital, some are punished  by exile, imprisonment, confiscation, fine &c
            
            
              [fines]
              [372.]
              ‘the reasonableness of  fines in  criminal cases has been regulated by magna charta.’
            
            
              [2.] Wooddseson.[misdemeanors]
              501.
              ‘1. treasons. 2. felonies capital. 3. felonies not capital. 4.  inferior misdemeanors. between these several kinds of  crimes there are the strongest lines of legal distinction.’
            
            
              perjury
              513.
              ‘perjury is a crime against public justice.’ ‘these  misdemeanors however are &c
            
            
              atheism.
              515.
              ‘the crime of atheistical tenets’ ‘reformation of the  criminal.’
            
            
              blasphemy.
              517.
              ‘blasphemous words a crime against the laws &c.
            
            
              nonconformity
              524.
              ‘nonconformity or dissent from the established worship a civil  crime.’
            
            
              information
              551.
               ‘crimes are brought to trial by indictment or  information.’
            
            
              criminal prosecuti[ons]
              561.
              ‘this mode of  criminal allegation (information) cannot be brought in capital cases, nor misprision of treason.’
            
            
               
              563.
              ‘proceeding on a penal statute is a  criminal prosecution.
            
            
               
              569.
              ‘such are the ordinary modes of commencing  criminal prosecutions.’ viz. ba[…], appeal, indictmt,  information.
            
            
              appeals.
              575.
              ‘appeals in parliament a  criminal prosecution.’
            
            
               
              578.
              ‘appeals in parl. were not only of treason & felony, but of  misdemeanors also.’
            
            
              impeachments
              580.
              ‘the other occasions of exercising  criminal judicature by the lords, are the trials of indicted peers, the proceedings on  impeachments &c.
            
            
               
              596.
              ‘two distinct modes of  criminal prosecution, namely  impeachments and penal acts.’
            
            
               
              601.
              ‘a peer may be accused before his peers of any crime, a commoner of misdemeanors only.’
            
            
            
              [writing] &speaking
              605.
              ‘impeachments for  high crimes & misdemeanors by  writing or speaking.’
            
            
              misdemeanors.
              606.
              ‘this was allowed in  misdemeanors, & for  higher crimes also’
            
            
              impeachment.
              619.
              ‘the nature of the  crimes adducible to justice by  impeachment.’
            
            
               
              621.
              ‘all the modes of  criminal prosecutions whether by  impeachment or otherwise’
            
          
          
            
              Constitution.
              Art. 2.§.4.
              ‘the President &c. shall be removed from office on impeachment for & conviction of treason, bribery, or other high crimes & misdemeanors.’
            
            
               
              Art. 3.§.2.
              ‘the trial of all crimes, except in cases of impeachment, shall be by jury’ and by Art. 1.§.3. ‘the judgment in impeachments no further than removal from office & disqualificat[ion.]
            
            
               
              VIIIth.Amendment
              VIIIth. Amendment‘In all criminal prosecutions the accused shall enjoy the right to trial by an impartial jury [&c]
            
          
          Note. In the preceeding quotations the emphatic words are strictly copied. the others [are] sometimes brought together from some distance omitting intervening words of the context not affecting the [sense, to?] abridge the trouble of writing. the words here expressed however are always the very words of the author.
        